DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
	Applicant’s amendment has been accepted and entered.  In response to a restriction requirement, applicant elected, without traverse, claims 1-4.  Claim 5 has been canceled.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 are rejected under 35 USC § 101. With respect to claim 1, claims may be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (BPAI 1990). Specifically, claim 1 encompasses two statutory categories, apparatus and method, and therefore violates 35 U.S.C. § 101. For example, claim 1 recites “a method for assigning tasks . . . the system comprising . . . the method comprising”. Claims 2-4 are further rejected on the basis of dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 USC § 112(b). With respect to claim 1, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. §112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”).  See MPEP 2173.05 (p).  Specifically, claim 1 is rejected because for reciting “a method for assigning tasks . . . the system comprising . . . the method comprising” in a single claim.
	Claims 1-4 are rejected under 112(b) for an additional reason. Specifically, the limitation “sensors for measuring and recording energy consumption of the motor” as recited in claim 1 constitutes unclear antecedent characterization since  multiple motors are previously recited and it is unclear which motor is being referred to. In addition “providing all electric motors on the robots and other components of the warehouse system with sensors for measuring and recording energy consumption of the motor” as recited in claim 1 is unclear since it is unknown what “other components” of the warehouse system should have sensors, and it is unclear and indefinite if these components would have motors such that energy consumption of the other components could be recorded and measured by a sensor. Furthermore, the method step limitations “providing all electric motors . . . with sensors” and “providing the RTTM with a task assignment algorithm” is unclear and indefinite in view of the specification. Because these are recited as method steps the metes and bounds of what is and is not included in “providing” is unclear and indefinite in view of the specification. For example, does providing mean installing sensors onto motors? Does providing an algorithm mean a step of a human programming the algorithm? The limitations are phrased such that they do not merely indicate for example, that motors have sensors or that the RTTM has a task assignment algorithm stored in memory. Claims 2-4 are rejected via dependency. 
	Claim 1 is rejected for an additional reason. Specifically, the metes and bounds of what is and is not included in “all possible scenarios of the system all of the time . . . in a manner that will maximize global efficiency” is indefinite and unclear since the specification does not clearly indicate what all possible scenarios of the system could include. It does not seem possible to account for the broadly worded “all possible scenarios of the system” since a whole host of unlikely scenarios are included, i.e., a complete power outage, for example. In addition, maximize . . efficiency is a relative terminology phrase that is undefined by the specification and fails to account for system tradeoffs that necessarily occur, or detailing what would be considered a maximal system efficiency, i.e., lowest possible energy consumption vs. fastest order processing time vs. lowest cost, etc. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 1 includes: 
(1) “electric motor . . . and other component . . . sensors for measuring and recording energy consumption of the motor”
(2) “a task assignment algorithm that is configured to calculate all possible scenarios of the system all of the time in order to assign tasks to the robots in a manner that will maximize the global efficiency of the fleet of robots at any given time”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(2) recited above use the generic placeholder “sensor” or “algorithm” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Sensor is generic in view of the specification as applied to carrying out the above functional limitation as detailed below. 
(B) each of the phrases following the underlined portion in items (1)-(2) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
With respect to 
(1) the specification fails to disclose a structure for “electric motor . . . and other component . . . sensors” that carries out the functional limitation  “for measuring and recording energy consumption of the motor”. For example, although the specification discloses sensors (¶ 55) like RFID sensor, optical sensor, magnetic sensors, none of these sensors are disclosed as capable of carrying out the functional limitation or are described as an electric motor sensor. Rather, a drive motor controller appears to use communication with robot components for measuring and recording energy consumed (¶ 56) in the form of “data concerning power consumption” which are recorded in a log and merely collected by the drive motor controllers (¶ 76). 
(2) The specification fails to disclose sufficiently detailed software step of “a task assignment algorithm” for carrying out the functional limitation  “configured to calculate all possible scenarios of the system all of the time in order to assign tasks to the robots in a manner that will maximize the global efficiency of the fleet of robots at any given time”. FIG. 8 shows element 232 “task assignment algorithm” with an extensive number of inputs. However, the task assignment algorithm 232 is merely shown as a single black box element. The specification merely characterizes the TAA as “a complex algorithm that works in real time to uses all the information shown in FIG. 8” and is merely described in terms of what it is designed to do (¶ 135-136). 
In addition, with respect to (2) inputs to and outputs from the black box algorithms are discussed, but the specification fails to disclose how the inputs translate to outputs such that the term “algorithm” does not sufficiently a specific algorithm for carrying out the functional language. See MPEP 2181, II B (“in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus- function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator." Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349 (internal quotation marks and alterations omitted); EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012) (“It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.”); MPEP 2181 II B (“the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). See MPEP 2181 II B citing Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  
With respect to claim 1, the specification and drawings fail to disclose a particular algorithm or flow chart as to how to carry out the computer implemented function of “configured to calculate all possible scenarios of the system all of the time in order to assign tasks to the robots in a manner that will maximize the global efficiency of the fleet of robots at any given time”. 
For example, the specification fails to describe and algorithm that calculates, determines or otherwise balances this series of inputs to produce an output.  Moreover, merely describing a computer implemented function in terms of its desired output is insufficient for describing a corresponding structure or specific algorithm. See MPEP 2181, II (“Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1382-83 (Fed. Cir. 2009) (concluding that the description of a server computer’s "access control manager" software feature was insufficient disclosure of corresponding structure to support the computer-implemented "means for assigning" limitation because "what the patent calls the ‘access control manager’ is simply an abstraction that describes the function of controlling access to course materials … [b]ut how it does so is left undisclosed."); Aristocrat, 521 F.3d at 1334-35 (explaining that "the [patent’s] description of the embodiments is simply a description of the outcome of the claimed functions, not a description of the structure, i.e., the computer programmed to execute a particular algorithm").  
If the specification fails to disclose an algorithm that indicates how a recited output is generated, the claimed limitation is indefinite.  See MPEP 2181, II B (“in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus- function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator." Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349 (internal quotation marks and alterations omitted); EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012) (“It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.”); MPEP 2181 II B (“the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338”). 
Furthermore, Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, at 1319 held that "[c]omputer- implemented means-plus- function claims are indefinite unless the specification discloses an algorithm to perform the function associated with the limitation[,]" and that "[w]hen the specification discloses an algorithm that only accomplishes one of multiple identifiable functions performed by a means-plus- function limitation, the specification is treated as if it disclosed no algorithm."); MPEP 2181 II B.
In addition, “electric motor . . . and other component . . . sensors for measuring and recording energy consumption of the motor” as recited in claim 1 is rejected for failing to disclose a corresponding structure of a “electric motor sensor” or “other component sensor” in the specification that can measure and record the energy consumption of a motor. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. Accordingly, claims 1-4 are rejected under 112(a), written description requirement, for the reasons cited above in the 112(b) indefiniteness rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. WO 2016009423 A1 to Raizer et al. (Raizer) in view of US 20140362598 to Vestal (Vestal) and further in view of US 20140278617 to Kaufman et al. (Kaufman)
With respect to claim 1, Raizer discloses a method for assigning tasks in an automatic system for picking and placing boxes on shelves in a warehouse, the system comprising: 
(claim 1 “automatic system for picking and placing boxes on shelves in a warehouse”)
a) a set of autonomous mobile robots, each robot comprising electric motors for driving and steering the drive wheels and for operating the gripper mechanism that picks and places the boxes; 
(i.e., robot 10, FIG. 5A-8G; p. 10 ll. 4-8 “motorized arms”; p. 20-21 “drive and steering assembly 24 . . . wheels 22 . . . electric motors and gear assemblies . . . The steering assembly is comprised of one of the motor and gear assemblies . . . drive assembly comprises the second of the motor and gear assemblies, which is adapted to rotate the wheel”; p. 5 ll. 1-5 “gripper mechanism”; p. 7, ll. 10-15 “gripper mechanism . . . configured to pick and place boxes”)
(p. 3, ll. 25-31 “robots . . . navigate and travel autonomously”)
b) a network of vertical and horizontal rails that function as vertical and horizontal supports of the shelves of or are attached to existing supports of the shelves of the shelving system in the warehouse; and 
(p. 3, ll. 15-25 “a network of vertical and horizontal rails that are parallel to the vertical support posts and horizontal shelves of the shelving system in the warehouse”)
c) a Real Time Traffic Management (RTTM) server, which is a central processing server configured to communicate with the robots and other processors and servers in the warehouse; 
(p. 3, ll. 15-25 “a Real Time Traffic Management (RTTM) server, which is a central processing server configured to communicate with the robots and other processors and servers in the warehouse”)
the method comprising: 
i) providing all robots and other components of the warehouse system with sensors for measuring and recording energy; and 
(p. 3, ll. 25-31 “the robots comprise a set of on-board sensors”; p. 30, ll. 25-30 “the software in each robot comprises dedicated software and algorithms that are configured to enable the robot to . . . monitor the charge of the rechargeable batteries”; p. 12-13 “system is controlled by a central processing server known herein as the Real Time Traffic Management (RTTM) server . .  .Software in the RTTM server uses the information from the WMS as input to generate tasks . . . and energy management instructions, which the server sends to individual robots . . . RTTM also reports back information such as the current status . . . . to the WMS . . . monitoring the charge of the batteries is done by processors in every robot”)
(sensors on other components: p. 22, ll. 25-30 “sensor, e.g. a RFID sensor”; p. 20, ll. 4-19 “pallet lifters 32 and also the fine positioning sensor 34 can be turned by 180 degrees”; p. 25, ll. 25-30 “allows the robot, with the assistance of fine positioning sensor 34, to place a box on a shelf or remove it from any height or any orientation”; p. 26 ll. 20-31 “An image 166, shown schematically in Fig. 14B, is taken of the box 158”; p. 19, ll. 1-15 “sensors are of various types . . . optical RFID, magnetic, indoor triangulation system”; p. 17, ll. 5-16 “System components will be able to identify, connect and cooperate with other IoT enabled devices like automated hauling devices, smart entry gates and doors, automatic counting & measure systems, cleaning robots and other warehouse IoT participants”)


ii) providing the RTTM with a task assignment algorithm that is configured to calculate all possible scenarios of the system all of the time in order to assign tasks to the robots in a manner that will maximize the global efficiency of the fleet of robots at any given time.
	(p. 5, ll. 15-24 “the system of the invention the processor, software, and set of on-board sensors are configured to enable each robot to employ anchor point navigation method to carry out tasks assigned to it by the RTTM”; p. 6, ll. 20-25 “RTTM comprises software that generates tasks, prioritization, traffic control, and energy management instructions, which the server sends to the individual robots”; p. 7, ll. 20-23 “command module that houses a processor, software, and other electronics that guide the robot and enable it to carry out its assigned tasks”; p. 12-13 “RTTM server . . . communicate with robots . . . and the warehouse management system . . . software in the RTM server . . . generate tasks, prioritization, traffic control and energy management instructions which the server sends to the individual robots . . . data analysis process . . . synchronizing tasks . . . enables multi-tasks to be carried out simultaneously . . . limit system failure to a minimum . . . monitoring the charge of the batteries . . . in every robot . . . algorithms to use the flexibility of the systems design . . . Real time communication between all robots, picking stations and server is handled over industrial grade routers” p. 16 “RTTM 146 analyzes the most effective path 152 and determines the best robot to execute the task . . . RTTM 146 may change the task assigned to robot when a higher priority task is received from WMS 128”; p. 17, ll. 5-26 ““realization of internet of things (IOT) scenarios . . . self-learning system where, for example, algorithm can track the movement of the robots and organize the routes of traffic in and around the warehouse to reduce congestion and prevent "traffic jams" when the robots are busy filling orders. All of these scenarios are possible without any human intervention and relying on accumulated data which collected as a routine daily basis . . . "big data" sets that can be analyzed using an "optimization tool box", i.e. specialized software adapted to sort through the big data and compile statistics and detect trends that can be used to optimize the running of the system” p. 10 “ll. 15-20 “arrive at the designated destination as rapidly and efficiently as possible and employ dedicated algorithms . . . significant savings in energy and load on the sensor and navigation system”).
However, Raizer fails to explicitly disclose the energy consumption of the robot itself are recorded by sensors on the robots. 
	Vestal, from the same field of endeavor discloses providing robots in the warehouse with sensors for measuring and recording energy consumption of the robots as well as calculating scenarios of the system to assign tasks to the robots to maximize global efficiency of the fleet of robots at any given time
	(¶¶ 25, 27 “memory status profile configuration profile for each robot . . . current status values . . . for each robot in the fleet . . . robot battery charge level”; 29 “fully charged”; 31 favorable status . . . closer to job . . . higher level of battery charge”; 37 “status profile updates . . . for every mobile robot in the fleet”; 50; 69 “battery charge level on vehicle”; 97 “current statuses for mobile robots 295a-295n. . . charge level . . . select a mobile robot from the fleet 290 . . . based on information stored in the robot status  . . . compatible with the job request”; 107 “assigning job requests to the appropriate mobile robots . . . in accordance with information obtained from the robot status profiles 220, only select and assign a mobile robot that has a sufficient battery charge to carry out the job, thereby avoiding selection of a mobile robot that might not be able to complete the job without stopping for a battery charge”; 117 sensors 706; 130; 165-166; 168). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to use robot sensors to record energy consumption of all robots in the fleet, as disclosed by Vestal, in the system of Razier, in order to maximize global efficiency of the robot fleet at any given time, i.e., selecting robots for particular tasks based on determining whether the robot has sufficient energy a priori, else sending a robot to a charging station, thereby reducing efficiency of task completion without any unnecessary downtime (i.e., Vestal FIG. 15, ¶¶ 25, 37, 97, 107 “assigning job requests to the appropriate mobile robots . . . in accordance with information obtained from the robot status profiles 220, only select and assign a mobile robot that has a sufficient battery charge to carry out the job, thereby avoiding selection of a mobile robot that might not be able to complete the job without stopping for a battery charge”; 130, 168)
	Razier in view of Vestal fail to explicitly disclose that the energy consumption measured and recorded is explicitly of a motor. However, detecting energy consumption of a motor was well known in the art at the time of invention. For example, Kaufman, from the same field of endeavor, discloses an energy management system for a group of assets (i.e., FIG. 1) wherein the energy consumption for a motor is measured and recorded (i.e., motor M1, motor M3, Fig. 2, measured by power meters 50, respectively; ¶ 8 “FIG. 2 is an example of an energy structure that may be used as an input for the energy management system of FIG. 1”) wherein the motor can be for an asset such as a robot (¶¶ 25 receive energy data 22 . . . energy data 22 may include voltage and power usage information acquired from assets such as motor drives . . . motors . . . robots . . . and the like”; 27 motors 36 . . . power meters 50 . . . how much energy may be consumed within the industrial automation systems”; 35 “energy data 20 . . . energy data received via power meters 50 directly connected to the asset, CIP energy objects embedded within the asset or the like . . . how much energy may have been consumed by the asset . . . keep track of how each asset should be maintained based on its actual usage data”; 36, 38-42, 114, 121, 54 “a motor that consumes 300 watts of power, and the asset energy profile 28 for the corresponding asset indicates that the asset consumes between 100 and 300 watts of power when in service, the derived energy asset data 136 may denote that the drive consumes 200 watts of power (virtual energy).”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement energy consumption measured and recorded for a motor, as taught by Kaufman, for the robot motor disclosed in Razier in view of Vestal in order to provide improved energy management for an overall group of assets, i.e., by improving prediction of energy consumption for the overall system and allowing for improved energy management efficiency based on the improved prediction for the group of assets (Kaufman ¶¶ 37 “Using the relative position of the respective asset, the energy profile for the respective asset, and the energy data 22 associated with the assets surrounding the respective asset, the energy data controller 12 may predict energy (i.e., virtual energy data) being consumed by the respective asset.”; 71 “learned/adaptive energy pattern recognitions of the assets . . . predictive energy models for the assets . . . dynamically adjust the schedule of how assets may be placed in service by modifying current use of the assets to meet an energy policy”; 107, 119, 121 “energy data controller 12 may adjust the asset schedule such that the level of productivity of the industrial automation system may be maintained while operating more efficiently with respect to energy being consumed by the industrial automation system. After modifying the asset schedule, the energy data controller 12 may predict whether the energy consumption of the assets 170 will be below the energy set point. If not, the energy data controller 12 may iteratively adjust the asset schedule and predict the energy consumption of the assets 170 based on the adjusted asset schedule until the energy consumption of the assets 170 is below the energy target”) 

With respect to claim 2, Raizer in view of Vestal and further in view of Kaufman disclose the RTTM comprises: 
a) a task data interpretation algorithm configured to determine the priorities of transactions contained in transaction messages received by the RTTM and to parse the orders into individual boxes containing the various items needed to fill each order; 
(Raizer, p. 12, l. 10 – p. 17, l. 4 “system is controlled by a central processing server known herein as the Real Time Traffic Management (RTTM) server . . . warehouse management system (WMS) that normally exists in the warehouse to receive information normally handled by these systems, e.g. customer orders, priorities, and merchandise location . . . software in the RTTM server . . . prioritization . . . receiving and sending order consolidation data from/to the RTTM server. Real time communication between all robots, picking stations and server is handled over industrial grade routers using secured wireless protocol . . . boxes containing merchandise for the robots of the system to place on the shelves in the storage area or to receive boxes containing items required to fill customer's orders that the robots have retrieved from the storage area . . . When an order is received by WMS 128 it generates a message by communication link 144 with order details like item number, quantity, address in storage, priority and other information to RTTM 146 . . . In some cases where the order requires only some of the items in the box - the robot will get the same or a new address relayed to it from WMS 128 via communication links 150 and 144 and will navigate to put away the box”) 

b) a geographic map database comprising information relating to the physical layout of the warehouse including the locations of each of the robots; 
(Raizer, FIG. 1; p. 5 “each robot is pre-loaded with dedicated software which includes the warehouse layout, routes, intersections, and designated areas”; p. 11, item 1; p. 7, item f “sensors that are located at various locations on the robot to aid the robot in navigation and to identify obstacles”; p. 9, ll. 29-30 “allows a robot to very precisely locate and pick or place a box on a shelf”; p. 10, ll. 5-22 “robots navigate both along the ground and up and along the shelves to the exact desired location . . . anchor point navigation . . . specific locations in the warehouse such as terminals . . . navigation system . . . check exactly where it is only when approaching its destination”; p. 12, ll. 15-25 “RTTM server . . . WMS . . . merchandise location . . . traffic control . . . server sends to the individual robots”; p. 14, ll. 15-25 “precise location for a specific box . . . exact location of a box in a warehouse . . . address . . . x,y,z coordinates . . . or an indoor positioning system”; p. 19, ll. 10-28 “sensors . . . on the robot to aid the robot in navigation . . . indoor triangulation system that form a virtual bubble around the robot as it travels . . . robot is completely autonomous and can be steered by its control system to any location on the floor of the warehouse without the use of a track, embedded wire or any other arrangement to guide it”; p. 17 “algorithm can track the movement of the robots and organize the routes of traffic in and around the warehouse to reduce congestion and prevent "traffic jams" when the robots are busy filling orders”)
(Vestal, FIG. 1 map of physical layout of warehouse with robot 102 locations; 208, FIG. 2; 710, FIG. 7; ¶¶ 20; 25 “a map ( or map file) stored in the memory to define a floor plan corresponding to the physical environment; 99; 100 “mobile robots 295a-295n drive navigate and find their intended destinations in the physical environment by reference to the map 208 and the floor plan 210”; 104-106; 110 “onboard navigation system in the robot base 605 automatically determines, in accordance with a map stored on the robot base 600 , a path to the next workstation. The onboard navigation system then uses the path to drive the mobile robot 600 to the location of the next workstation, avoiding negative and positive obstacles, as well as other robotic transporters, along the way”; 112-114; 129 “central object manager 1210 tracks . . . dynamic map objects . . . synchronizes them with maps stored in memories of the mobile robots . . . tracks mobile robot locations and paths and provides this information to the mobile robots in the fleet”). 

c) a power consumption database comprising information relating to the power consumption of each of the electric motors in the system or a combination of a few motors that work together to perform a specific job; 
(Kaufman, FIG. 1, i.e., motor M1, motor M3, Fig. 2, measured by power meters 50, respectively; ¶ 8 “FIG. 2 is an example of an energy structure that may be used as an input for the energy management system of FIG. 1”) (¶¶ 25 receive energy data 22 . . . energy data 22 may include voltage and power usage information acquired from assets such as motor drives . . . motors . . . robots . . . and the like”; 27 motors 36 . . . power meters 50 . . . how much energy may be consumed within the industrial automation systems”; 35 “energy data 20 . . . energy data received via power meters 50 directly connected to the asset, CIP energy objects embedded within the asset or the like . . . how much energy may have been consumed by the asset . . . keep track of how each asset should be maintained based on its actual usage data”; 36, 38-42, 114, 121, 54 “a motor that consumes 300 watts of power, and the asset energy profile 28 for the corresponding asset indicates that the asset consumes between 100 and 300 watts of power when in service, the derived energy asset data 136 may denote that the drive consumes 200 watts of power (virtual energy).”; ¶¶ 37 “Using the relative position of the respective asset, the energy profile for the respective asset, and the energy data 22 associated with the assets surrounding the respective asset, the energy data controller 12 may predict energy (i.e., virtual energy data) being consumed by the respective asset.”; 71 “learned/adaptive energy pattern recognitions of the assets . . . predictive energy models for the assets . . . dynamically adjust the schedule of how assets may be placed in service by modifying current use of the assets to meet an energy policy”; 107, 119, 121 “energy data controller 12 may adjust the asset schedule such that the level of productivity of the industrial automation system may be maintained while operating more efficiently with respect to energy being consumed by the industrial automation system. After modifying the asset schedule, the energy data controller 12 may predict whether the energy consumption of the assets 170 will be below the energy set point. If not, the energy data controller 12 may iteratively adjust the asset schedule and predict the energy consumption of the assets 170 based on the adjusted asset schedule until the energy consumption of the assets 170 is below the energy target”) 

d) a time volatility database comprising information on periodic, calendar based events; 
(Kaufman, FIG. 12-13, i.e., 274 “expected range of energy values with respect to times”; ¶¶ 18 “se of assets in the industrial automation system based on a utility demand schedule”; FIG. 6, production schedule 145”; 52 “energy data controller 12 may determine how to control the various assets in the industrial automation system based on . . . a production or operational schedule”; 60 “The operational status information may include information detailing the current operating status of an asset (e.g., operating at full load, off) or the historical operating status of the asset (e.g., scheduled use of the asset over time). In certain embodiments, the operational status information may be received via the production or operational schedule 145.”; 61 “use the operational status history of M1 according to the production or operational schedule 145 to verify the energy data provided by the metered energy asset data 134. As a result of the verification, the aggregator 144 may also update the confidence value associated with the metered energy asset data 134 related to motor M1”; 69-79 “operational demand management component 164 may analyze operational and non-operational events 178 and provide information related to these events to the asset scheduling component 168 . . . operational and non-operational events 178 may include events when assets in the industrial automation system may be operating and when they may not be operating. For instance, the operational and non-operational events 178 may include times during which corresponding assets are not operating due to scheduled breaks (e.g., lunch) for personnel operating the assets, shift changes for the personnel, product line changes, and the like. In one embodiment, the operational and non-operational events 178 may be pre-defined according to a master schedule or the like. Alternatively, an operator may input new operational and non-operational events 178 such that the operational demand management component 164 may integrate the new operational and non-operational events 178 into the existing operational and non-operational events 178 . . . the scheduling component 168 may perform system modulations such that different potions of the production process may be performed at different times to accommodate various energy demands, policies, and the like . . . adjust the schedule of how assets may be placed in service such that the energy patterns by the assets 170 may meet energy patterns specified by the policy 176 or the like . . . the energy demand schedule of the assets 170 may include a schedule that specifies the amount of energy demanded by the assets 170 over time. As such, the energy state engine 162 may control the use of the assets 170 to meet the energy demand schedule specified by the policy 176 . . . detail a schedule of energy demand for each asset 170 over time . . . energy event 180 may include information related to an energy demand such as a large energy demand as indicated by the utility or the like. That is, the utility may provide information indicating that the utility may experience a large energy demand during certain hours of a day (e.g., hours when temperatures are expected to be extremely high). As such, the demand control engine 166 may determine how to reduce the energy demand of the assets 170 during the hours that the utility may experience the large energy demand. In one embodiment, the demand control engine 166 may provide energy demand information or asset use determinations to the asset scheduling component 168, and the asset scheduling component 168 may modify the use of assets 170 based on the energy demand information or the asset use determinations.”; 100-102 “ energy data controller 12 may identify periods of time when the industrial automation system may have its highest energy demands (i.e., peak demand times)”; 106, 113)
(Raizer, p. 11, ll. 1-10 “the invention is an expandable system whose modularity allows a high level of implementation flexibility and ongoing scalability . . . This combined with RAAS means that can economically increase/decrease scalability in peak or off season”; p. 17 “IoT scenarios . . . automatic counting and measuring systems . . . reduce congestion and prevent traffic jams . . . relying on accumulated data which is collected as a routine daily basis . . . create big data sets that can be analyzed using an optimization tool box, specialized software adapted to sort through big data and compile statistics and detect trends that can be used to optimize running of the system”)

e) a current power state database comprising information of the current battery state of the battery/batteries on board each robot in the system; and 
(Vestal, ¶¶ 25, 27 “memory status profile configuration profile for each robot . . . current status values . . . for each robot in the fleet . . . robot battery charge level”; 29 “fully charged”; 31 favorable status . . . closer to job . . . higher level of battery charge”; 37 “status profile updates . . . for every mobile robot in the fleet”; 50; 69 “battery charge level on vehicle”; 97 “current statuses for mobile robots 295a-295n. . . charge level . . . select a mobile robot from the fleet 290 . . . based on information stored in the robot status  . . . compatible with the job request”; 107 “assigning job requests to the appropriate mobile robots . . . in accordance with information obtained from the robot status profiles 220, only select and assign a mobile robot that has a sufficient battery charge to carry out the job, thereby avoiding selection of a mobile robot that might not be able to complete the job without stopping for a battery charge”; 117 sensors 706; 130; 165-166; 168)
(Raizer, p. 3, ll. 25-31 “the robots comprise a set of on-board sensors”; p. 30, ll. 25-30 “the software in each robot comprises dedicated software and algorithms that are configured to enable the robot to . . . monitor the charge of the rechargeable batteries”; p. 12-13 “system is controlled by a central processing server known herein as the Real Time Traffic Management (RTTM) server . .  .Software in the RTTM server uses the information from the WMS as input to generate tasks . . . and energy management instructions, which the server sends to individual robots . . . RTTM also reports back information such as the current status . . . . to the WMS . . . monitoring the charge of the batteries is done by processors in every robot”)

f) the current state of the charging batteries in charging/swapping stations; 
(Vestal, FIG. 1, 102a-c, charging at charging station 166; 1240, FIG. 12 charge management, interface, job management system; ¶¶ 25 “battery charging station” which represents an actual battery charging station on the factory floor of the real world physical environment”; 50; FIG., 15 1506 robot docks and enters unavailable state 1508 have batteries completed charging?; 27, 29, 69 battery charge level; 103-104 current availability of the nearby battery charging stations; 107; 130; 135; 168-169)

wherein the contents in each of these databases is constantly being updated when new transaction messages are received and to provide up to date information on the current power state and locations and status of each of the robots in the system.
(Vestal, FIG. 10, “position updates configuration updates traffic updates between robot and server; FIG. 11, robot position updates, status updates; 37 periodically receive status profile updates and/or configuration updates . . . for every mobile robot in the fleet”; 82 “receive commands and assignments from the job management system and send updates to the job management system via a variety of different data communication methods”; 97 status updates; 112; 128 FIG. 11 shows how job requests, commands, status updates, event updates, traffic updates flow between the physical components of the automated physical environment over the physical connections”; 129; 148; 155 generating robot-specific queue requests and providing state information updates (i.e. errors, IO). These requests aren't acted on locally, but rather are passed to the job management system 1205; 157; claims 12, 39)
(Vestal, ¶¶ 25, 27 “memory status profile configuration profile for each robot . . . current status values . . . for each robot in the fleet . . . robot battery charge level”; 29 “fully charged”; 31 favorable status . . . closer to job . . . higher level of battery charge”; 37 “status profile updates . . . for every mobile robot in the fleet”; 50; 69 “battery charge level on vehicle”; 97 “current statuses for mobile robots 295a-295n. . . charge level . . . select a mobile robot from the fleet 290 . . . based on information stored in the robot status  . . . compatible with the job request”; 107 “assigning job requests to the appropriate mobile robots . . . in accordance with information obtained from the robot status profiles 220, only select and assign a mobile robot that has a sufficient battery charge to carry out the job, thereby avoiding selection of a mobile robot that might not be able to complete the job without stopping for a battery charge”; 117 sensors 706; 130; 165-166; 168)
(Raizen, p. 16-17 with FIG. 3 message generation with task determination/ execution, periodically reports progress and status to RTTM 146 via communication link 150, RTTM may change tasks assigned to robot 10 when a higher priority task is received from WMS 128; p. 3, ll. 25-31 “the robots comprise a set of on-board sensors”; p. 30, ll. 25-30 “the software in each robot comprises dedicated software and algorithms that are configured to enable the robot to . . . monitor the charge of the rechargeable batteries”; p. 12-13 “system is controlled by a central processing server known herein as the Real Time Traffic Management (RTTM) server . .  .Software in the RTTM server uses the information from the WMS as input to generate tasks . . . and energy management instructions, which the server sends to individual robots . . . RTTM also reports back information such as the current status . . . . to the WMS . . . monitoring the charge of the batteries is done by processors in every robot”).

With respect to claim 3, Raizer in view of Vestal and further in view of Kaufman disclose input to the task data interpretation algorithm comprises: 
a) the minimum distance route required for each of the robots in the system to accomplish a task, the minimum distance route calculated by a route calculation algorithm using input from the location of individual boxes containing the various items needed to fill each order supplied by the task data interpretation algorithm and information in the geographic map database; 
(Vestal, ¶¶ 31 “a particular mobile robot may be judged to have a more favorable status and configuration than any of the other candidates because it is closer to the job location”; 165 “the system next goes through status and configuration profile data for all of the mobile robots in the fleet to determine which mobile robots are suitable for the job request based on availability, charge level and capabilities, thereby building a list of potential mobile robot assignees for handling the job request. Steps 1408, 1410, 1414 and 1416. When the list of potential assignees is completed, the system reviews the list to find the mobile robot closest to the job location and assigns that robot to the job request. See steps 1428, 1430 and 1432”)
b) the minimum power route required for each of the robots in the system to accomplish a task, the minimum power route calculated by a power consumption algorithm using input from the distances calculated by the route calculation algorithm and by data from the power consumption database; 
(Vestal, ¶¶ 107 “assigning job requests to the appropriate mobile robots . . . current statuses . . . If the job request also requires that the selected mobile robot operate continuously for a long period of time, or travel a relatively large distance to carry out the job request, then the robot selector 226, robot manager 228 and robot status manager 2 24 in the queue manager 206 will, in accordance with information obtained from the robot status profiles 220, only select and assign a mobile robot that has a sufficient battery charge to carry out the job, thereby avoiding selection of a mobile robot that might not be able to complete the job without stopping for a battery charge”; 166, 168). 
c) the location in a volatility schedule calculated by a volatility calculation algorithm using input from the task data interpretation algorithm and the time volatility database; 
(Kaufman, FIG. 12-13, i.e., 274 “expected range of energy values with respect to times”; ¶¶ 18 “se of assets in the industrial automation system based on a utility demand schedule”; FIG. 6, production schedule 145”; 52 “energy data controller 12 may determine how to control the various assets in the industrial automation system based on . . . a production or operational schedule”; 60 “The operational status information may include information detailing the current operating status of an asset (e.g., operating at full load, off) or the historical operating status of the asset (e.g., scheduled use of the asset over time). In certain embodiments, the operational status information may be received via the production or operational schedule 145.”; 61 “use the operational status history of M1 according to the production or operational schedule 145 to verify the energy data provided by the metered energy asset data 134. As a result of the verification, the aggregator 144 may also update the confidence value associated with the metered energy asset data 134 related to motor M1”; 69-79 “operational demand management component 164 may analyze operational and non-operational events 178 and provide information related to these events to the asset scheduling component 168 . . . operational and non-operational events 178 may include events when assets in the industrial automation system may be operating and when they may not be operating. For instance, the operational and non-operational events 178 may include times during which corresponding assets are not operating due to scheduled breaks (e.g., lunch) for personnel operating the assets, shift changes for the personnel, product line changes, and the like. In one embodiment, the operational and non-operational events 178 may be pre-defined according to a master schedule or the like. Alternatively, an operator may input new operational and non-operational events 178 such that the operational demand management component 164 may integrate the new operational and non-operational events 178 into the existing operational and non-operational events 178 . . . the scheduling component 168 may perform system modulations such that different potions of the production process may be performed at different times to accommodate various energy demands, policies, and the like . . . adjust the schedule of how assets may be placed in service such that the energy patterns by the assets 170 may meet energy patterns specified by the policy 176 or the like . . . the energy demand schedule of the assets 170 may include a schedule that specifies the amount of energy demanded by the assets 170 over time. As such, the energy state engine 162 may control the use of the assets 170 to meet the energy demand schedule specified by the policy 176 . . . detail a schedule of energy demand for each asset 170 over time . . . energy event 180 may include information related to an energy demand such as a large energy demand as indicated by the utility or the like. That is, the utility may provide information indicating that the utility may experience a large energy demand during certain hours of a day (e.g., hours when temperatures are expected to be extremely high). As such, the demand control engine 166 may determine how to reduce the energy demand of the assets 170 during the hours that the utility may experience the large energy demand. In one embodiment, the demand control engine 166 may provide energy demand information or asset use determinations to the asset scheduling component 168, and the asset scheduling component 168 may modify the use of assets 170 based on the energy demand information or the asset use determinations.”; 100-102 “ energy data controller 12 may identify periods of time when the industrial automation system may have its highest energy demands (i.e., peak demand times)”; 106, 113)
(Raizer, p. 11, ll. 1-10 “the invention is an expandable system whose modularity allows a high level of implementation flexibility and ongoing scalability . . . This combined with RAAS means that can economically increase/decrease scalability in peak or off season”; p. 17 “IoT scenarios . . . automatic counting and measuring systems . . . reduce congestion and prevent traffic jams . . . relying on accumulated data which is collected as a routine daily basis . . . create big data sets that can be analyzed using an optimization tool box, specialized software adapted to sort through big data and compile statistics and detect trends that can be used to optimize running of the system”)

d) a preferred robot for the task determined by a current state calculation algorithm using input from the task data interpretation algorithm and the current power state database; and 
(Vestal, ¶¶ 107 “assigning job requests to the appropriate mobile robots . . . current statuses . . . If the job request also requires that the selected mobile robot operate continuously for a long period of time, or travel a relatively large distance to carry out the job request, then the robot selector 226, robot manager 228 and robot status manager 2 24 in the queue manager 206 will, in accordance with information obtained from the robot status profiles 220, only select and assign a mobile robot that has a sufficient battery charge to carry out the job, thereby avoiding selection of a mobile robot that might not be able to complete the job without stopping for a battery charge”; 166, 168). 

e) the task priority determined by the task data interpretation algorithm; 
(Raizer, p. 5, ll. 15-24 “the system of the invention the processor, software, and set of on-board sensors are configured to enable each robot to employ anchor point navigation method to carry out tasks assigned to it by the RTTM”; p. 6, ll. 20-25 “RTTM comprises software that generates tasks, prioritization, traffic control, and energy management instructions, which the server sends to the individual robots”; p. 7, ll. 20-23 “command module that houses a processor, software, and other electronics that guide the robot and enable it to carry out its assigned tasks”; p. 12-13 “RTTM server . . . communicate with robots . . . and the warehouse management system . . . software in the RTM server . . . generate tasks, prioritization, traffic control and energy management instructions which the server sends to the individual robots . . . data analysis process . . . synchronizing tasks . . . enables multi-tasks to be carried out simultaneously . . . limit system failure to a minimum . . . monitoring the charge of the batteries . . . in every robot . . . algorithms to use the flexibility of the systems design . . . Real time communication between all robots, picking stations and server is handled over industrial grade routers” p. 16 “RTTM 146 analyzes the most effective path 152 and determines the best robot to execute the task . . . RTTM 146 may change the task assigned to robot when a higher priority task is received from WMS 128”; p. 17, ll. 5-26 ““realization of internet of things (IOT) scenarios . . . self-learning system where, for example, algorithm can track the movement of the robots and organize the routes of traffic in and around the warehouse to reduce congestion and prevent "traffic jams" when the robots are busy filling orders. All of these scenarios are possible without any human intervention and relying on accumulated data which collected as a routine daily basis . . . "big data" sets that can be analyzed using an "optimization tool box", i.e. specialized software adapted to sort through the big data and compile statistics and detect trends that can be used to optimize the running of the system” p. 10 “ll. 15-20 “arrive at the designated destination as rapidly and efficiently as possible and employ dedicated algorithms . . . significant savings in energy and load on the sensor and navigation system”).
(Vestal, ¶¶ 20 “The job management system receives and prioritizes the job requests”; 33, 49, FIG. 13-14, 58-66, 94, 129, 160-161, 163-164, 167, claim 19)

wherein each of these inputs is constantly being updated when the contents of the databases changes.
(Vestal, FIG. 10, “position updates configuration updates traffic updates between robot and server; FIG. 11, robot position updates, status updates; 37 periodically receive status profile updates and/or configuration updates . . . for every mobile robot in the fleet”; 82 “receive commands and assignments from the job management system and send updates to the job management system via a variety of different data communication methods”; 97 status updates; 112; 128 FIG. 11 shows how job requests, commands, status updates, event updates, traffic updates flow between the physical components of the automated physical environment over the physical connections”; 129; 148; 155 generating robot-specific queue requests and providing state information updates (i.e. errors, IO). These requests aren't acted on locally, but rather are passed to the job management system 1205; 157; claims 12, 39)
(Vestal, ¶¶ 25, 27 “memory status profile configuration profile for each robot . . . current status values . . . for each robot in the fleet . . . robot battery charge level”; 29 “fully charged”; 31 favorable status . . . closer to job . . . higher level of battery charge”; 37 “status profile updates . . . for every mobile robot in the fleet”; 50; 69 “battery charge level on vehicle”; 97 “current statuses for mobile robots 295a-295n. . . charge level . . . select a mobile robot from the fleet 290 . . . based on information stored in the robot status  . . . compatible with the job request”; 107 “assigning job requests to the appropriate mobile robots . . . in accordance with information obtained from the robot status profiles 220, only select and assign a mobile robot that has a sufficient battery charge to carry out the job, thereby avoiding selection of a mobile robot that might not be able to complete the job without stopping for a battery charge”; 117 sensors 706; 130; 165-166; 168)
(Raizen, p. 16-17 with FIG. 3 message generation with task determination/ execution, periodically reports progress and status to RTTM 146 via communication link 150, RTTM may change tasks assigned to robot 10 when a higher priority task is received from WMS 128; p. 3, ll. 25-31 “the robots comprise a set of on-board sensors”; p. 30, ll. 25-30 “the software in each robot comprises dedicated software and algorithms that are configured to enable the robot to . . . monitor the charge of the rechargeable batteries”; p. 12-13 “system is controlled by a central processing server known herein as the Real Time Traffic Management (RTTM) server . .  .Software in the RTTM server uses the information from the WMS as input to generate tasks . . . and energy management instructions, which the server sends to individual robots . . . RTTM also reports back information such as the current status . . . . to the WMS . . . monitoring the charge of the batteries is done by processors in every robot”).


With respect to claim 4, Raizer in view of Vestal and further in view of Kaufman disclose the input to the task assignment algorithm additionally comprises offline tools analysis data1.
(Raizer, p. 7 item c “accumulating and analyzing big data sets”; p. 17, ll. 18-26 “remote access . . . big data sets that can be analyzed . . . sort through the big data and compile statistics and detect trends that can be used to optimize the running of the system . . . share their big data . . . optimize their own system”, p. 11, ll. 15-22 “mapping survey is recorded by a "Survey Mode" of the robot's software”; p. 4 “terminal screen and software dedicated to interface with other processors in the system in order to assist human workers to either pick or put away merchandise”; p. 15 “Items 132 are carried by workers to the designated address 134 in the storage area. After an item has been stored a put-a-way confirmation message 136 is sent by the worker to the WMS . . . Upon completion, the worker sends a picking confirmation message 142 to WMS 128 to confirm that the order has been properly filled and is ready for shipment. The goods are then shipped to customer 1 12 with a dispatch note 124, which is prepared by 30 WMS 128”; p. 16 “Picking station software directs the worker by light indexing or other methods known in the art to consolidate the orders and move the completed orders 154 for shipping through RDC 102. A verification note is then sent from picking station 108 to RTTM 146 via communication link 148. RTTM 146 sends a confirmation message via communication link 144 to WMS 128. A delivery note 156 is generated to RDC 102 where it is printed and attached to the shipment box”; p. 19 “sensors are also servicing the safety module which allow the robot to be safe enough to operate in a human environment and interact with workers”)
(Vestal, ¶¶ 86 “job requesting system 108 may also include one or more less complex devices for generating job requests, such as a personal computer, a smart phone, an input/output device, a set of call buttons, or a human-machine interface”; 90 “operating terminal 270 executes a variety of configuration and setup programs, by means of which a supervisor or other human operator can establish, modify and manage maps, lists, rules and preferences on the job management system 205, generate new job requests for the job management system 205, as well as monitor the progress and statuses of the fleet 290 of mobile robots 295a-295n as job operations associated with the job requests are carried out”; 99, 119, 120)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition of offline tools analysis data is provided in the specification but can include cycle counts, inventory validation, location surveys, and user jobs (Spec. ¶ 99), information that is input by a system operator, the WMS or internally from the RTTM (Spec. ¶ 127), system analysis, motor consumption, predicted need for maintenance, failure patterns, verifying presence of a specific inventory item, (Spec. ¶¶ 133-134),